        Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 1 of 9



 1 Keith Beauchamp (012434)
   Shelley Tolman (030945)
 2 COPPERSMITH BROCKELMAN PLC
   2800 North Central Avenue, Suite 1900
 3 Phoenix, AZ 85004
   Telephone: (602) 381-5493
 4 kbeauchamp@cblawyers.com
 5 stolman@cblawyers.com
 6 Michelle Lapointe*
   Norma Ventura*
 7 SOUTHERN      POVERTY LAW CENTER
   P.O. Box 1287
 8 Decatur, GA 30031
   Telephone: (404) 521-6700
 9 michelle.lapointe@splcenter.org
   norma.ventura@splcenter.org
10
   Matthew J. Schlesinger*
11 Jason A. Carey*
   Terra White Fulham*
12 COVINGTON & BURLING LLP
13 One City Center, 850 Tenth Street, NW
   Washington, DC 20001-4956
14 Telephone: (202) 662-5581
   mschlesinger@cov.com
15 jcarey@cov.com
   tfulham@cov.com
16
   [Additional Counsel Listed on Signature Page]
17 [*Admitted Pro Hac Vice]
18 Attorneys for Plaintiffs
19                          UNITED STATES DISTRICT COURT
20                                  DISTRICT OF ARIZONA
21   A.P.F. on his own behalf and on behalf of his   No. CV-20-0065-PHX-SMB
     minor child, O.B.; and J.V.S., on his own
22   behalf and on behalf of his minor child H.Y.,
23                        Plaintiffs,                PLAINTIFFS’ MOTION TO
                                                     TRANSFER
24
                     v.
25
     United States of America,                       (Oral Argument Requested)
26
27                        Defendant.
28

     {00484959.1 }
        Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 2 of 9



 1                   Plaintiffs A.P.F. and J.V.S., on their own behalf and on behalf of their minor
 2 children, respectfully request that the above-captioned action be transferred to Judge
 3 Susan R. Bolton pursuant to Local Civil Rule 42.1. For the reasons discussed below,
 4 transfer of this case will promote judicial economy and avoid duplication of efforts by
 5 Courts in this District.
 6                   This case arises from substantially the same events, involves the same defendant,
 7 and calls for determination of substantially the same questions of law as C.M. v. United
 8 States of America, No. 2:19-cv-05217 (D. Ariz. filed Sept. 19, 2019), a related case
 9 currently pending before Judge Bolton. Both A.P.F. and C.M. arise out of the United
10 States’ policy of forcibly separating thousands of asylum-seeking families at the U.S.-
11 Mexico border since 2017. Plaintiffs in both cases are parents who were separated from
12 their young children at the border when they sought asylum in the United States. Both
13 Complaints allege the separations caused emotional and other harm to plaintiffs and
14 their children, and bring tort claims against the United States under the Federal Tort
15 Claims Act (“FTCA”).
16                   Given the high likelihood that substantially similar issues of fact and questions of
17 law will arise in the two cases, transfer of A.P.F. to Judge Bolton is appropriate under
18 Local Rule of Civil Procedure 42.1(a) and will promote judicial economy.
19 I.                PROCEDURAL HISTORY
20                   C.M. was filed on September 19, 2019, and currently is pending before Judge
21 Bolton. See Complaint, No. 2:19-cv-05217 (D. Ariz. Sept. 19, 2019), ECF No. 1
22 (“C.M. Compl.”). Like Plaintiffs in A.P.F., the C.M. plaintiffs assert claims of
23 intentional infliction of emotional distress and negligence under the FTCA against the
24 United States of America, the sole defendant. Id. ¶ 6–7. The United States has moved
25 to dismiss the C.M. case, arguing that the plaintiffs’ claims are barred by the due care
26 and discretionary function exceptions to the FTCA, and that plaintiffs failed to allege
27 claims for which there is a private person analog. Mot. & Mem. in Supp. of the United
28 States of America’s Mot. to Dismiss, No. 2:19-cv-05217 (D. Ariz. Dec. 23, 2019), ECF

     {00484959.1 }                                        -2-
         Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 3 of 9



 1 No. 18. Briefing on the United States’ motion to dismiss is scheduled to be completed
 2 by March 9, 2020, and oral argument has been scheduled for March 24, 2020. Order,
 3 No. 2:19-cv-05217 (D. Ariz. Nov. 11, 2019), ECF No. 17; Minute Order, No. 2:19-cv-
 4 05217 (D. Ariz. Feb. 20, 2020), ECF No. 20.
 5                   A.P.F. was filed on January 10, 2020, and is currently pending before Judge
 6 Susan M. Brnovich. Like the C.M. plaintiffs, Plaintiffs here assert claims of intentional
 7 infliction of emotional distress and negligence under the FTCA against the United
 8 States. 1 Given the factual and legal similarities to C.M., Plaintiffs identified C.M. as a
 9 related case on the civil cover sheet accompanying their Complaint. See Civil Cover
10 Sheet, No. 2:20-cv-00065 (D. Ariz. Jan. 10, 2020), ECF No. 1-1. The United States has
11 not yet responded to the A.P.F. Complaint, nor entered an appearance. The United
12 States’ response is due March 16, 2020, sixty days after the United States was served
13 with the Complaint. See Fed. R. Civ. Proc. 12(a)(2).
14 II.               ARGUMENT
15                   A.     Transfer of A.P.F. Will Promote Judicial Economy
16                   This case should be transferred to Judge Bolton in accordance with Local Civil
17 Rule 42.1. Given the substantial similarities in the underlying events, parties, and
18 questions of law at issue in C.M. and A.P.F., transfer will promote judicial economy and
19 avoid substantial duplication of labor by Courts in this District.
20                   Local Civil Rule 42.1(a) provides that transfer is appropriate if two cases
21 pending before different Judges within this District:
22                   (1) arise from substantially the same transaction or event; (2) involve
                     substantially the same parties or property; (3) involve the same patent,
23
                     trademark, or copyright; (4) call for determination of substantially the
24                   same questions of law; or (5) for any other reason would entail substantial
                     duplication of labor if heard by different Judges.
25
26
27
    In addition to claims of intentional infliction of emotional distress and negligence, the
     1
28 A.P.F. plaintiffs also allege loss of child’s consortium.

     {00484959.1 }                                       -3-
         Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 4 of 9



 1 Transfer is proper if a party satisfies “any one of the factors” enumerated in Local Civil
 2 Rule 42.1(a). Smith v. Sperling, No. 11-cv-0722, 2011 WL 4101508, at *1 (D. Ariz.
 3 Sept. 14, 2011); see also Gagan v. Sharar, Nos. 99-cv-1427, 08-cv-00018, 2008 WL
 4 2810978, at *2 (D. Ariz. July 18, 2008) (“By its terms, LRCiv 42.1(a)(1) [prior version
 5 of Rule 42.1(a)] does not require that each of its subsections be shown before a transfer
 6 is proper thereunder.”).
 7                   Here, multiple factors enumerated in Rule 42.1(a) are satisfied, making transfer
 8 proper.2 First, both C.M. and A.P.F. arise from substantially the same transaction or
 9 event—the United States’ policy of forcibly separating thousands of asylum-seeking
10 families at the U.S.-Mexico border since 2017—and involve the same defendant, the
11 United States. Compl. ¶ 8, A.P.F. v. United States of America, No. CV-20-0065-PHX-
12 SMB (D. Ariz., Jan. 10, 2020), ECF No. 1 (“A.P.F. Compl.”); C.M. Compl. ¶ 3 & n.3.
13 The government carried out the separations pursuant to a policy that was promulgated
14 and executed with the goal of deterring immigration to the United States. A.P.F.
15 Compl. ¶ 5; C.M. Compl. ¶ 27. Plaintiffs in the A.P.F. case are two sets of such
16 families: they came to the U.S. fleeing persecution in Guatemala and seeking asylum
17 here. A.P.F. Compl. ¶ 6. Shortly after Plaintiff fathers Abel and José 3 crossed the
18 U.S.-Mexico border near Yuma, Arizona, in May 2018, the U.S. government separated
19 them from their respective children, Obet, then age seven, and Herlinda, then age five.
20 Id. ¶¶ 2–3. Obet and Herlinda were placed in the custody of the Office of Refugee
21 Resettlement (“ORR”), part of the U.S. Department of Health and Human Services, and
22 sent to facilities in New York City, while Abel and José and were placed in Immigration
23 and Customs Enforcement (“ICE”) custody. Id. ¶¶ 108, 141, 196-200, 215-16. Abel
24 and José did not know their children’s whereabouts and could not contact them for
25
     Because neither C.M. nor A.P.F. involve patents, trademarks, or copyrights, the third
     2

26 factor is not applicable here.
27   The names Abel, José, Obet, and Herlinda are pseudonyms for Plaintiffs A.P.F.,
     3

   J.V.S., O.B., and H.Y., respectively. A.P.F. Compl. at n.1. A motion for leave to
28 proceed under pseudonym is pending. ECF No. 8.

     {00484959.1 }                                       -4-
         Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 5 of 9



 1 weeks. Id. ¶ 13. The children did not see their parents until a federal court ordered the
 2 government to reunify them and thousands of similarly situated families. Id. ¶ 64
 3 (citing Ms. L. v. U.S. Immigration & Customs Enforcement, 310 F. Supp. 3d 1133,
 4 1146, 1149 (S.D. Cal. 2018)). The Plaintiffs allege that they suffered extreme
 5 emotional harm as the result of the separations. See A.P.F. Compl. ¶¶ 296-302.
 6                   Similarly, in the C.M. case, five Guatemalan mothers allege that the United
 7 States forcibly separated them from their children after the families crossed the border
 8 together in Arizona during the same time period. C.M. Compl. ¶ 5. Like the plaintiffs
 9 in A.P.F., the children plaintiffs in C.M. were removed from their parents’ custody
10 while the families were detained in Arizona Customs and Border Protection (“CBP”)
11 facilities pursuant to the United States’ policy of separating families at the southwest
12 border to deter future migration. Id. As in A.P.F., the United States then detained the
13 parents in C.M. in ICE facilities and placed the children in ORR custody, and reunified
14 the families only after the order in Ms. L. See id. ¶¶ 5, 18–19, 62. 4 The C.M. plaintiffs
15 similarly allege that the separation and the intentionally cruel and reckless manner in
16 which it was implemented caused extreme and lasting emotional harm. See id. ¶¶ 5-6.
17 In all, the U.S. government separated more than 5,000 children from their parents under
18 substantially similar circumstances, pursuant to the same unconstitutional policy.
19 A.P.F. Compl. ¶ 8; C.M. Compl. ¶ 3.
20                   Given the significant overlap in factual issues between the two cases, transfer to
21 the same Court within this District is proper. See Smith, 2011 WL 4101508, at *1–3
22 (granting motion to transfer where two cases arose from substantially the same event,
23 alleged waste of corporate assets, and involved substantially the same defendants,
24 corporation’s officers and directors).
25                   Second, the cases call for determination of substantially the same questions of
26 law. Plaintiffs in both cases assert claims of negligence and intentional infliction of
27
    The adult plaintiffs in both the A.P.F. and C.M. cases are members of the plaintiff
     4
28 class in the Ms. L. litigation.

     {00484959.1 }                                       -5-
        Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 6 of 9



 1 emotional distress under the FTCA against a common defendant, the United States.
 2 Both cases will require a legal analysis regarding the application of the FTCA in the
 3 context of a challenge to the government’s development and implementation of the
 4 family separation policy. In addition, whether the United States is liable for the Arizona
 5 state law torts of intentional infliction of emotional distress and negligence under the
 6 circumstances alleged in both complaints will require a similar analysis of those torts
 7 and any available defenses. While the A.P.F. plaintiffs allege one additional tort claim,
 8 for loss of child’s consortium, the presence of that claim does not present a
 9 fundamentally different question of law relative to the C.M. case. Because the cases are
10 likely to call for determination of substantially similar questions of law, transfer is
11 appropriate. See Cwiak v. City of Phoenix, No. 09-cv-1858, 2010 WL 1742531, at *1
12 (D. Ariz. Apr. 29, 2010) (granting motion to transfer where two cases “involve[d] the
13 same questions of law [such] that their continued separation would entail substantial
14 duplication of labor if heard by different Judges”).
15                   Third, it would be a “substantial duplication of labor” for different judges to
16 preside over these cases. As explained above, the cases involve common factual and
17 legal issues. It would squander judicial resources for two Judges within this District to
18 hear and decide what will likely be similar questions of law with respect to the FTCA
19 and state tort law. Likewise, it will be inefficient for two Judges to oversee discovery
20 on substantially similar cases arising from the same policy and against the same
21 Defendant. There will likely be overlap in discovery sought against the United States in
22 these cases relating to the development and implementation of the family separation
23 policy, specifically as it was carried out by government officials in Arizona. For the
24 same reason, consolidation or coordination of the two cases for limited pretrial purposes
25 may also be appropriate following the Court’s resolution of any motions to dismiss. See
26 Fed. R. Civ. P. 42(a). In short, transfer of this case will promote judicial economy. See
27 Dishon v. Gorham, No. 16-cv-04069, 2018 WL 4257936, at *4 (D. Ariz. Sept. 6 2018)
28 (“[A]lthough the cases involve different claims, the claims are based on substantially

     {00484959.1 }                                        -6-
        Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 7 of 9



 1 the same underlying events and involve many of the same parties, meaning that, if the
 2 cases are heard by different judges, it would entail substantial duplication of labor. For
 3 these reasons, the motion to transfer will be granted.”).
 4                   B.     A.P.F. Should Be Transferred to Judge Bolton
 5                   If a motion to transfer pursuant to Local Civil Rule 42.1 is granted, then Local
 6 Civil Rule 42.1(d) enumerates criteria to be considered when determining “which judge
 7 will be assigned the related cases”:
 8                   (1) whether substantive matters have been considered in a case; (2) which
                     Judge has the most familiarity with the issues involved in the cases; (3)
 9
                     whether a case is reasonably viewed as the lead or principal case; or (4)
10                   any other factor serving the interest of judicial economy.

11 Frisancho v. Brewer, No. 10-cv-926, 2010 WL 11453974, at *1 (D. Ariz. June 25,
12 2010) (Bolton, J.) (quoting LRCiv 42.1(d)).
13                   The factors enumerated under Rule 42.1(d) counsel that A.P.F. should be
14 assigned to Judge Bolton. To the extent any Court has considered the substantive
15 matters in these cases it is Judge Bolton, given that the parties will have fully briefed the
16 United States’ motion to dismiss the claims in C.M. by March 9, 2020 (before the
17 United States’ response is due in A.P.F.) and the Court has scheduled oral argument for
18 that motion on March 24, 2020. Judge Bolton’s familiarity with the disputes that
19 underlie the claims in these cases favor transfer to her Court. See Center for Biological
20 Diversity v. Jewell, Nos. 15-cv-00019, 18-cv-00048, 2018 WL 7082732, at *1 (D. Ariz.
21 Apr. 10, 2018) (transfer to court was appropriate and in the interest of judicial economy
22 given court’s “familiarity with the background facts and disputes”). In A.P.F., by
23 contrast, no substantive matters have been considered. The United States has not yet
24 entered an appearance, nor responded to the Complaint.
25                   In addition, given that no substantive matters have been resolved in A.P.F.,
26 transfer to the Court to presiding over the case with lowest case number is appropriate.
27 Frisancho is instructive. In that case, the parties moved to transfer various cases
28 challenging the State of Arizona’s immigration policies. The Court reasoned that

     {00484959.1 }                                       -7-
        Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 8 of 9



 1 because “[n]o substantive matters ha[d] been considered, much less resolved,” transfer
 2 was appropriate to the Court, “which ha[d] been assigned the case with the lowest case
 3 number.” Frisancho, 2010 WL 11453974, at *1. So too here, A.P.F. should be
 4 assigned to Judge Bolton, who presides over the case with the lowest case number.
 5 III.              CONCLUSION
 6                   For the reasons set forth above, the motion to transfer should be granted.
 7                   Respectfully submitted this 14th day of February, 2020.
 8                                                      COPPERSMITH BROCKELMAN PLC
 9                                                      By s/ Keith Beauchamp
10                                                        Keith Beauchamp
                                                          Shelly Tolman
11
                                                        SOUTHERN POVERTY LAW CENTER
12                                                        Michelle Lapointe*
13                                                        Norma Ventura*

14                                                      SOUTHERN POVERTY LAW CENTER
                                                          Paul R. Chavez*
15                                                        P.O. Box 370037
                                                          Miami, FL 33137
16                                                        paul.chavez@splcenter.org
17
                                                        COVINGTON & BURLING LLP
18                                                        Matthew Schlesinger*
                                                          Jason Carey*
19                                                        Terra White Fulham*
20                                                      COVINGTON & BURLING LLP
                                                          Swati R. Prakash*
21
                                                          The New York Times Building
22                                                        620 Eighth Avenue
                                                          New York, NY 10018-1405
23                                                        sprakash@cov.com
24                                                      COVINGTON & BURLING LLP
                                                          Jessica R. Hanson
25
                                                          1999 Avenue of the Stars, Suite 3500
26                                                        Los Angeles, CA 90067-4643
                                                          jhanson@cov.com
27
                                                        Attorneys for Plaintiffs
28

     {00484959.1 }                                       -8-
        Case 2:19-cv-05217-SRB Document 21 Filed 02/14/20 Page 9 of 9



 1                                        CERTIFICATE OF SERVICE
 2                   I hereby certify that on February 14, 2020, I electronically transmitted the
 3 attached document to the Clerk’s Office using the CM/ECF System for filing and
 4 transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
 5
                                                        s/ Sheri McAlister
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00484959.1 }                                        -9-
